Name: Commission Regulation (EEC) No 2285/86 of 22 July 1986 concerning the stopping of fishing for redfish by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/18 Official Journal of the European Communities 23 . 7 . 86 COMMISSION REGULATION (EEC) No 2285/86 of 22 July 1986 concerning the stopping of fishing for redfish by vessels flying the flag of the United Kingdom HAS ADOPTED THIS REGULATION : Article 1 Catches of redfish in Faroese waters by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allo ­ cated to the United Kingdom for 1986. Fishing for redfish in Faroese waters by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3732/85 of 20 December 1985, allocating catch quotas between Member States for vessels fishing in Faroese waters (3), as last amended by Regulation (EEC) No 1 14/86 (4), provides for redfish quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Com ­ mission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quota allocated to the United Kingdom for redfish in Faroese waters has been exhausted by an exchange of quotas, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 361 , 31 . 12 . 1985, p. 42 . (3) OJ No L 361 , 31 . 12. 1985, p. 76 . ( «) OJ No L 17, 23 . 1 . 1986, p. 4.